     Case 1:19-cv-01755-DAD-JLT Document 13 Filed 10/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GREGORY BROWN,                                          No. 1:19-cv-01755-NONE-JLT (PC)

12                        Plaintiff,
                                                              ORDER ADOPTING FINDINGS AND
13            v.                                              RECOMMENDATIONS AND DISMISSING
                                                              ACTION
14    UNITED STATES OF AMERICA, et al.,
                                                              (Doc. No. 12)
15                        Defendants.

16

17          Plaintiff Gregory Brown is a state prisoner proceeding pro se and in forma pauperis in this

18   civil rights action under 42 U.S.C. § 1983. This matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On May 5, 2020, the assigned magistrate judge filed a screening order, finding that

21   plaintiff’s complaint fails to state a cognizable claim and directing plaintiff to file a first amended

22   complaint within twenty-one (21) days. (Doc. No. 9.) The U.S. Postal Service returned the order

23   as undeliverable on June 17, 2020.

24          Pursuant to Local Rule 183(b), if mail directed to a pro se plaintiff “is returned by the

25   U.S. Postal Service, and if such plaintiff fails to notify the Court and opposing parties within

26   sixty-three (63) days thereafter of a current address, the Court may dismiss the action without

27   prejudice for failure to prosecute.” Although more than sixty-three days have passed, plaintiff

28   has failed to notify the court of his current address.
     Case 1:19-cv-01755-DAD-JLT Document 13 Filed 10/02/20 Page 2 of 2


 1            Accordingly, on August 26, 2020, the assigned magistrate judge issued findings and

 2   recommendations, recommending that this action be dismissed without prejudice for plaintiff’s

 3   failure to prosecute. (Doc. No. 12.) The findings and recommendations were served on plaintiff

 4   and provided him fourteen (14) days to file objections thereto. (Id. at 2.) Plaintiff has not filed

 5   any objections and the time do so has passed.1

 6            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 7   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 8   and recommendations to be supported by the record and proper analysis.

 9            Accordingly,

10            1.       The findings and recommendations issued on August 26, 2020 (Doc. No. 12) are

11                     adopted in full;

12            2.       This action is dismissed without prejudice for plaintiff’s failure to prosecute; and,

13            3.       The Clerk of the Court is directed to assign a district judge to this action for

14                     purposes of closure and to close this case.

15
     IT IS SO ORDERED.
16

17       Dated:       October 1, 2020
                                                                  UNITED STATES DISTRICT JUDGE
18

19
20

21

22

23

24

25

26

27

28
     1
      Pursuant to Local Rule 182(f), if a pro se party fails to notify the court of a change of address, “service of
     documents at the prior address [of record] of the . . . party shall be fully effective.”
                                                                  2
